Citation Nr: 1713368	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas that denied the claims.


FINDINGS OF FACT

1.  The evidence of record does not show a right ear hearing loss disability as defined for VA benefit purposes.

2.  The preponderance of the evidence shows that a left ear hearing loss did not have onset in active service, and that it is not causally connected to active service.

3.  The evidence of record is in equipoise as to the date of onset of tinnitus during his active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The requirements for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board finds that VA's duty to notify and assist have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the November 2011 rating decision, via a January 2010 letter, the RO provided the Veteran with time- and content-compliant notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA records, including the examination report, are in the claims file.  In a June 2011 statement, the Veteran noted the fact that he was not initially afforded a VA examination and asked for one.  The Veteran was correct as to the initial adjudication of his claim in April 2010.  Following his request for reconsideration, which was supported by submission of VA records that noted diagnosis of a hearing loss, however, he was in fact afforded an examination in September 2010.  Hence, the Board finds no failure to assist the Veteran with his claim.  Otherwise, neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

Right Ear

The September 2010 examination report reflects that right ear hearing manifested as follows:


500
1000
2000
3000
4000
RIGHT
10
10
15
35
30

Speech recognition using the Maryland CNC Word List was 96 percent.  In as much as none of the auditory thresholds were 40 db or higher, and only two frequencies manifested at 26 db or higher, the right ear did not manifest at a disability level as defined by VA regulations.  Hence, the issue of service connection for right hearing loss is denied as there is no current disability for VA compensation purposes.  38 C.F.R. § 3.385.

Left ear

The examination report reflects that the examiner noted the Veteran's military noise exposure to aircraft noise.  The examiner also noted that the Veteran reported post-service noise exposure due to hunting, power tools, and motorcycle.  

The September 2010 examination report reflects that right ear hearing manifested as follows:


500
1000
2000
3000
4000
LEFT
15
15
35
40
40

Speech recognition using the Maryland CNC Word List was 96 percent for each ear.  The examiner noted that the results revealed a mild sensorineural hearing loss.  The examiner did not render a nexus opinion at the 2010 examination, as the Veteran's STRs and other treatment records had not been made available.  (09/17/2010 VA Examination)

The examiner submitted an addendum after review of the Veteran's records.  (03/21/2011 VA Examination)  The examiner opined that while there was a history of in-service noise exposure, there were no documented hearing loss complaints until well over 40 years after the Veteran's active service.  The examiner noted further that the Veteran had a considerable post-service history of industrial noise exposure of some 38 years.  As a result, the examiner opined that it was more likely that the Veteran's hearing loss was a result of occupational noise exposure than due to military noise exposure.

As the examiner noted in the March 2011 examination report, there are no entries in the STRs that are related to complaints of or treatment for hearing loss.  The Veteran asserted in a June 2011 statement that he was treated on several occasions for ear infections, but the STRs note only one instance of external otitis in July 1964 aboard the USS Lexington.  (03/22/2016 STR-Medical, p. 14)  The STRs note that audiometry equipment was not available as inoperable aboard the Lexington, which is where his exit examination was conducted.  Id. at 10.  That also was the case upon his entrance into the US. Navy.  The June 1961 Report of Medical Examination For Enlistment reflects that his ears were normal, and his hearing for both the Whispered (WV) and Spoken (SV) Voice was 15/15.  Id. at 18.  The July 965 Report of Medical Examination For RAD reflects the ears as normal and hearing as 15/15 for the WV and SV.  Id. at 26.  The STRs do not contain a Report of Medical History for the examination at separation.  There is no record of medical documentation in the interim years between 1965 and 2010.

VA outpatient records reflect a June 2010 audiology consult that noted the Veteran's report that he worked in a manufacturing facility for five years after he left the military.  Afterwards, he worked at a Goodyear facility for 38 years, which the examiner noted was a considerable history of occupational noise exposure.  The Veteran also reported that he hunted, rode a motorcycle, and occasionally used wood working tools.  (07/10/2010 Medical Treatment-Government Facility)  That was the post-service history to which the VA examiner referred in the March 2011 examination report.  As such, these reports of audiological history are consistent.

In his June 2011 statement/correspondence, the Veteran asserted that he was exposed to aircraft noise while aboard the Lexington.  He asserted that his sleeping quarters were two decks above the engine room, and that there was constant vibration and noise.  Further, on occasions while off duty he would watch the aircraft land and take off.  He did that without wearing hearing protection.  The Veteran disputed the impact of his post-service noise exposure, as he worked in a warehouse for Goodyear where the loudest piece of equipment was a propane-powered lift truck.  He added that, on several occasions, Goodyear placed meters on the employees to measure the level of noise exposure to determine if hearing protection was needed.  He was never told that hearing protection was required, but it was available, and he used it most of the time.  As concerns his recreational pursuits, the Veteran asserted that he hunted turkey and deer, and shot a gun three to five times a year.  He asserted that he occasionally used power tools while doing jobs at home and, if the job required a lot of time, he used hearing protection.  He asserted that he used a 3/4 helmet when riding his motorcycle which provided a considerable amount of hearing protective vice a 1/2 helmet or no helmet at all.  

The Board has fully considered the pertinent medical and lay evidence of record.  The Board also notes the fact that the examiner relied in part on the absence of medical documentation of complaints of or treatment for hearing loss, which-standing alone, is not a sufficient basis for rejecting lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In the Veteran's case, the Board does not reject his lay evidence but considers it and finds it outweighed by other evidence, or not probative on the issue.

The examiner noted the Veteran's in-service noise exposure, but opined that it was outweighed by his considerable post-service occupational and recreational noise exposure.  The Board places significant weight on this opinion as the VA examiner consider the relevant facts, to include the Veteran's in- and post-service noise exposure, and as an audiologist has specialized training. 

The Veteran is fully competent to identify and report a decrease in his hearing and the date that he first experienced it.  See 38 C.F.R. § 3.159(a)(2).  The Board notes that while the Veteran asserts that his military service is responsible for his hearing loss, there is no record of his report as to date of onset.  As to his assessment of the potential impact of his post-service noise exposure, the Board notes that there are certain situations where a layperson's opinion on a cause-and-effect relationship may be competent or probative; for example, experiencing a fall and being diagnosed with a broken limb immediately afterwards.  The Board makes this assessment on a case-by-case basis.  Davidson, 581 F.3d at 1316.  The Board finds that opining on the etiology of hearing loss diagnosed decades after military service requires specialized training.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has such specialized, audiological training.  Hence, the Veteran's opinion that his currently diagnosed hearing loss is causally connected to his active service is not probative on the issue and is entitled to no weight.

In light of the above, while the Veteran meets the first requirement for service connection, a currently diagnosed left ear hearing loss, the Board finds that the preponderance of the evidence shows that it did not manifest in active service or within one year afterwards, and that it is not otherwise causally connected to active service.  Thus, the Board denies the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's left ear hearing loss claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Tinnitus

The June 2010 VA audiology consult reflects that the Veteran reported a 45-year history of tinnitus; and, that after leaving the military, he had to use a fan, or some other type noise at night to mask the tinnitus so he could sleep.  (07/10/2010 Medical Treatment-Government Facility, p. 1)  In his June 2011 statement, the Veteran asserted that he developed a ringing in the ear while serving aboard the USS Lexington.  Since he had no knowledge of what tinnitus was at the time, he just learned to live with it.  It was the result of talking with people while doing volunteer work at a VA hospital that he realized the ringing in his ear was not normal.

There is no clinical test that either diagnoses or disproves the presence of tinnitus.  With some exceptions, the disorder generally is diagnosed on the basis of the claimant's reported history.  As with hearing loss, the Veteran is fully competent to report the presence of tinnitus and the date of its onset.  38 C.F.R. § 3.159(a)(2).  As a general rule, if deemed credible, a claimant's lay testimony is sufficient to prove the claim.  In the instant case, the Veteran has asserted that his tinnitus started during his active service aboard the USS Lexington.  The Board finds nothing in this file that tends to cast the Veteran's veracity in question.  On the other hand, the September 2010 examination report reflects that the examiner opined that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss, and that was prior to rendering an opinion on the nexus of the hearing loss.  Despite the negative opinion of records, the Board notes that the VA examiner did fact specifically address the Veteran's lay report of the date of onset of his tinnitus.  As such, the Board finds this opinion's weigh is decreased.  Hence, the Board finds the evidence in equipoise in regard to the material issue of nexus and affords the Veteran the benefit of the doubt.  38 C.F.R. §§ 3.301, 3.303, 3.307(a), 3.309(a).  As such, the Board finds that service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


